Citation Nr: 0817285	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-27 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a gunshot wound of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for low back pain, 
including as secondary to service-connected residuals of a 
gunshot wound of the right knee.

3.  Entitlement to service connection for right hip pain, 
including as secondary to service-connected residuals of a 
gunshot wound of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky
INTRODUCTION

The veteran had active service from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the objective 
clinical evidence of record indicates that the residuals of a 
gunshot wound of the right knee, are superficial scars, but 
these scars are not unstable, productive of limitation of 
function of the right lower extremity, and do not exceed 12 
square inches.

2.  There is no competent medical nexus evidence of record 
indicating the veteran's low back disability is causally or 
etiologically related to his service in the military or a 
service-connected disability.  

3.  There is no competent medical nexus evidence of record 
indicating the veteran's right hip disability is causally or 
etiologically related to his service in the military or a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for residuals of a gunshot wound of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, 
Diagnostic Codes 7801-7805 (2007).

2.  A low back disability was not incurred in, or aggravated 
by, active service, nor proximately due to, or aggravated by, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2007).

3.  A right hip disability was not incurred in, or aggravated 
by, active service, nor proximately due to, or aggravated by, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter dated in 
October 2004 from the agency of original jurisdiction (AOJ) 
to the appellant.  This letter informed the appellant of what 
evidence was required to substantiate his claims for service 
connection and for an increased disability rating.  This 
letter also informed him of his and VA's respective duties 
for obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claims. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information for the veteran's increased 
rating claim for residuals of a gunshot wound of the right 
knee, nor did the notice specifically lay out the information 
and evidence necessary to establish a claim of direct service 
connection.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the Federal Circuit stated that all VCAA notice errors 
are presumed prejudicial and require reversal unless the VA 
can show that the error did not affect the essential fairness 
of the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudicial error.  
See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially 
fair.").  See also Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by a service 
organization in this case.  Further, an SOC issued in August 
2006, under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant diagnostic 
codes (38 C.F.R. § 4.118, Diagnostic Code 7804 and 38 C.F.R. 
§ 4.73, Diagnostic Code 5314) for rating residuals of a 
gunshot wound of the right knee, and included a description 
of the rating formulas for all possible schedular ratings 
under this diagnostic code.  The appellant was, thus, 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the current evaluation assigned by the RO.  
Moreover, the SOC included the regulations pertaining to both 
direct and secondary service connection, which included the 
elements of a claim for service connection.  Also, the 
claimant demonstrated that there was actual knowledge of what 
was needed to establish his claims in statements by him and 
his representative.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007) ; see also Short Bear v. Nicholson, 19 Vet. 
App. 341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
in March 2005 was decided after the issuance of an initial, 
appropriate VCAA notice.  As such, there was no defect with 
respect to timing of the VCAA notice.  

The content of the VCAA notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examinations.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218, at *3 (U.S. Vet. 
App. Nov. 19, 2007).  In this case, the increased rating 
claim was received in October 2004.  As such, the rating 
period for consideration on appeal is from October 2003.  38 
C.F.R. § 3.400 (2007).

Analysis

The veteran's residuals of a gunshot wound of the right knee 
is assigned a 10 percent disability evaluation pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Under Diagnostic 
Code 7804, a 10 percent disability evaluation is assigned for 
a superficial scar which is painful upon examination.  See 
38 C.F.R. § 4.118, Diagnostic Code  7804 (2007).  Note (1) in 
this code indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  No higher 
disability evaluation is available under this Code, but under 
Diagnostic Code 7801, a 20 percent disability evaluation is 
assigned for deep scars or scars that cause limitation of 
motion, and that are at least 12 square inches.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804.   

Diagnostic Code 5314 (2007) provides evaluations for 
disability of Muscle Group XIV.  The muscles involved in 
Muscle Group XIV include anterior thigh group:  sartorius, 
rectus femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  The functions affected 
by these muscles include extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of the 
fascia lata and iliotibial band, acting with XVII, in 
postural support of the body or acting with hamstrings in 
synchronizing the hip and knee.  Muscle disability under this 
provision is evaluated as follows: slight (0 percent); 
moderate (10 percent); moderately severe (30 percent), and 
severe (40 percent).  

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds no basis for 
assigning a higher disability rating for his residuals of a 
gunshot wound of the right knee.  In this regard, the 
veteran's service medical records from the veteran's gunshot 
wound of the right knee indicate that it was treated with 
iodine and a first aid dressing.  The August 1946 VA 
examination report states that the veteran reported that he 
was wounded when he was struck by a shell fragment.  Small, 
well healed scars of the anterior patellar were noted 
bilaterally, but the alleged shrapnel scar of the right 
anterior knee was not demonstrated.   More recently, at his 
February 2005 VA examination, the veteran's right knee had a 
well-healed scar that measured 7 mm in diameter.  The scar 
was not erythematous, tender to palpation, or adherent.  Upon 
x-ray, there was no evidence of any retained foreign bodies.  
Similarly, no muscle, bone, or nerve loss was noted.  There 
was also no fatigue, weakness, additional loss of motion, or 
incoordination due to pain.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Although the Board acknowledges that the veteran has 
limitation of motion related to arthritis of the right knee, 
the Board points out that the veteran is currently service-
connected for his arthritis and cannot receive additional 
compensation for the same manifestations under a different 
diagnosis.  See 38 C.F.R. § 4.14.  See also Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  Therefore, the Board concludes that an 
evaluation in excess of 10 percent disabling for the his 
residuals of a gunshot wound of the right knee is not 
warranted under Diagnostic Codes 5314 and 7304.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the gunshot wound of the right knee caused marked 
interference with his employment (meaning above and beyond 
that contemplated by his current 10-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 10 percent 
for the residuals of a gunshot wound of the right knee, on 
either a schedular or extra-schedular basis.  As the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in his favor.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Entitlement to Service Connection

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

In addition, secondary service connection is permitted for 
aggravation of a nonservice-connected disability caused by a 
service-connected condition.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (". . . when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability . . . over and 
above the degree of disability existing prior to the 
aggravation.").

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a low back 
disability and a right hip disability, including as secondary 
to his service-connected residuals of a gunshot wound of the 
right knee, so these claims must be denied.  38 C.F.R. 
§ 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for, a low back disability or a 
right hip disability during his military service.  Moreover, 
the veteran's December 1945 separation examination report was 
normal, with a normal clinical evaluation of the 
musculoskeletal system.  The Board also notes that it appears 
that the veteran did not make any related complaints at this 
examination.  This is probatively significant and given much 
weight and credibility because this was at a time 
contemporaneous to the alleged incidents in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems at or 
immediately following his discharge from service, as he is 
now alleging, then he would have at least mentioned this 
during his December 1945 separation examination.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or 
aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, the veteran's low back disability and right hip 
disability were not manifested or diagnosed within the one-
year presumptive period following his discharge from service 
in December 1945.  Likewise, while the August 1946 VA 
examination report indicated that the veteran had lumbar 
scoliosis, examination of his right hip and low back was 
otherwise normal.  See 38 C.F.R. §§ 3.303(c), 4.9 (a 
congenital or developmental defect is not considered a 
disease for purposes of VA disability compensation and, 
consequently, cannot be service connected as a matter of 
law).  Similarly, it appears that the veteran was not treated 
for a right hip disability and a low back disability until 
2001.  In the absence of demonstration of continuity of 
symptomatology, the initial demonstration of the disabilities 
at issue, decades after service, is too remote from service 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no competent clinical evidence that 
relates his low back disability and right hip disability to 
his service.  None of the veteran's various VA treatment 
records indicate that the veteran's claimed disabilities are 
related to his military service or his service-connected 
disabilities.  In fact, the February 2005 VA examiner found 
that the veteran's low back and right hip disabilities were 
unrelated to the veteran's service-connected residuals of a 
gunshot wound of the right knee.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish. the existence of a disability [and] 
a connection between the veteran's service and the disability 
. . .").  See also Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

In short, the only evidence portending that the veteran's low 
back disability and right hip disability are in any way 
related to his service in the military, including his 
service-connected disabilities, comes from him personally.  
As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
these conditions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. 
at 495-498, indicating that, even in situations of continuity 
of symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
his claims, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a disability rating in excess of 10 percent for 
residuals of a gunshot wound of the right knee is denied.

Service connection for a low back disability, including as 
secondary to service-connected residuals of a gunshot wound 
of the right knee, is denied.

The claim for service connection for a right hip disability, 
including as secondary to service-connected residuals of a 
gunshot wound of the right knee, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


